Heading for abatement                                               















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-080-CV

     TARIA MARIE ALTMAN,
                                                                                              Appellant
     v.

     LAKE WHITNEY MEMORIAL HOSPITAL
     AND LAKE WHITNEY MEDICAL CENTER,
                                                                                              Appellees
 

From the 66th District Court
Hill County, Texas
Trial Court # 35,919A
                                                                                                                

MEMORANDUM OPINION 
                                                                                                                

      Taria Marie Altman filed a medical malpractice suit against Appellees and a physician who
treated Altman in Appellees’ emergency room.  The court granted Appellees’ motion for summary
judgment and severed Altman’s claims against Appellees from her claims against the physician. 
Altman appeals the summary judgment granted Appellees.  
      Altman timely filed a notice of appeal by depositing her notice in the mail on April 8, 1998. 
See Tex. R. App. P. 9.2(b)(1).  The reporter’s record was filed in this Court on April 27, and the
clerk’s record was filed on May 24.  Although her brief was due on June 23, no appellant’s brief
has been filed.  Tex. R. App. P. 38.6(a).  
      Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file her brief, the Court
may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      More than thirty days have passed since Altman's brief was due.  We notified her of this
defect by letter on July 7.  Id. 42.3, 44.3.  She has not responded to our letter requesting an
extension or showing grounds for continuing the appeal, nor has she provided a reasonable
explanation for failing to file a brief.  Id. 42.3, 38.8(a)(1).  Therefore, this appeal is dismissed for
want of prosecution.  Id. 38.8(a)(1).
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed August 11, 1999
Do not publish

risdiction.
 
                                                                   REX D. DAVIS
                                                                   Chief Justice

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
      (Justice Gray concurring)
Appeal dismissed for want of jurisdiction
Opinion delivered and filed January 8, 2003
Publish
[CR25]